

116 HR 853 IH: Army Combat Action Badge Eligibility Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 853IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Mooney of West Virginia (for himself and Mr. Latta) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo expand retroactive eligibility of the Army Combat Action Badge to include members of the Army
			 who participated in combat during which they personally engaged, or were
			 personally engaged by, the enemy at any time on or after December 7, 1941.
	
 1.Short titleThis Act may be cited as the Army Combat Action Badge Eligibility Act. 2.Retroactive award of Army Combat Action Badge (a)Authority To awardThe Secretary of the Army may award the Army Combat Action Badge to a person who, as determined by the Secretary—
 (1)participated as a member of the Army at any time during the eligibility period in combat during which the person personally engaged, or was personally engaged by, the enemy; and
 (2)has not been previously recognized in an appropriate manner for the member’s participation in such combat.
 (b)Procurement of badgeThe Secretary of the Army may make arrangements with suppliers of the Army Combat Action Badge so that persons eligible to receive the Army Combat Action Badge pursuant to subsection (a) may procure the badge directly from suppliers, thereby eliminating, or at least substantially reducing, administrative costs for the Army to carry out this section.
 (c)DefinitionsIn this section: (1)Army Combat Action BadgeThe term Army Combat Action Badge means the military decoration established by order of the Secretary of the Army through Headquarters, Department of the Army Letter 600–05–1, dated June 3, 2005.
 (2)Eligibility periodThe term eligibility period means the period beginning on December 7, 1941, and ending on September 18, 2001 (the date of the otherwise applicable limitation on the retroactive award of the Army Combat Action Badge).
				